DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-9 as filed in a preliminary amendment on 1/21/2020  are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,9 and dependent claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in step b) recites “by a heat transfer unit”. In step a) the claim recites “a heat transfer unit”. It is not clear whether the step b) involves a second heat transfer unit or whether the heat transfer unit in a) is antecedent to the recitation in b). Appropriate correction is required. 
Step b) in claim 1 recites “transferring heat energy”. It is unclear how this step is effected. The method claim is therefore not clearly defined and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 9 recites “wherein the ratio of a longitudinal outer ring shrinkage /longitudinal inner ring shrinkage is higher than 1.25”. The “shrinkage” is directed to a method of making, but the claim is directed to a product. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 USC 103 as being unpatentable over Zboralski et al. (DE2308065 A1 (Budenheim Rud A Oetker Chemie, machine translation), in view of Tanner al. (US 3,860,728 A), cited by the applicant in an IDS.
Regarding claims 1-4, Zboralski et al. disclose a method to make a round casing by from an inflated casing by hot-shrinking its radially inner portion while fitted around a curved former, corresponding to a round element as claimed. The opposite, outer side is stretched in excess of the natural, undeformed length, esp. by 3-10% (see abstract). The plastic hose is filled with air so that an overpressure of about 0.3 atmospheres  (corresponding to about 304mbar) which falls within the claimed range, prevails inside, and wound around a curved shape, in particular a roller [0007]. The roller  is heated to a temperature of higher temperature with the plastic tube on the inside also
taking on this temperature (heat is transferred) . The outside of the hose is heated with warm air.[0007]. Zboralski  therefore discloses method steps in a) b) and c), but does not specifically disclose a  collagen casing and moisture content and plasticizer content of the casing.
Tanner however discloses (Table in  example 3 ) a round collagen casing with a moisture content  of 16%, collagen plasticizer (glycerol) content of 16% balanced to the total weight of the casing, falling within the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Zboralski discloses that heating is done with warm air, inherently disclosing a blower device in transferring heat. 
Regarding claim 6, Zboralski discloses a heated roller with temperature control which is a thermoregulated round element.
Regarding claim 7, Zboralski discloses that the inflated casing is wound around a heated roller having a temperature between the room temperature and a shrinkage temperature as claimed [0007].
Claim 8  is rejected under 35 USC 103 as being unpatentable over Tanner et al. (US 3,860,728 A).
 A product by process claim is not limited to manipulations of process steps, only the structure defined by the steps, which is a casing with a round shape.  
Claim 8 defines a round collagen casing that is obtainable by the process defined in claim 1, which collagen casing has a humidity between 12% to the 30% balanced to the total weight of the casing and contains collagen plasticizer between 12% to 24% balanced to the total weight of the casing. Tanner discloses a casing (Table in  example 3 ) wherein a round collagen casing has a humidity of 16%, collagen plasticizer (glycerol) content of 16% balanced to the total weight of the casing, falling within the claimed range.
Claim 9 is rejected under 35 USC 103 as being unpatentable over Winkler  (US 4,356,201 A) in view of Zboralski et al. (DE2308065 A1 (Budenheim Rud A Oetker Chemie, machine translation), both cited by the applicant in an IDS, or  Gord et al. ((EP0338365A2), machine translation).
	Winkler  discloses round collagen casing (wreath) wherein the tube has on its outer side as a result of the relatively marked expansion, a somewhat smaller wall
thickness than on the inside of the wreath. Winkler does not specifically disclose a ratio longitudinal outer ring shrinkage/longitudinal inner ring shrinkage higher than 1.25. 
	Zboralski however discloses an effective shrinkage of 20-30% on the inside of
the hose and overstretching of 3-10% on the outside, to prevent wrinkle formation in a round synthetic casing due to unbalanced shrinkage of the material ([0009] in the machine translation). This corresponds to a ratio in the range of 1.29-1.57 which overlaps the claimed range. Gord, in the case of a thin-walled round cellulose casing with good stretching properties discloses longitudinal shrinkage on the inner radius of curvature, preferably by 10%-30% and particular 15 to 27%, based on the length of the tube before drying, and longitudinal expansion on the outer radius of curvature during drying, which is preferably 10 to 40%, in particular 20 to 35%, based on the tube length before drying. The calculated ratio of longitudinal outer ring shrinkage to longitudinal inner ring shrinkage is therefore about 1.33 which falls within the claimed range. 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Claims 1-9 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793